15‐1338‐cv 
        Witt v. Village of Mamaroneck 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 27th day of April , two thousand and 
        sixteen. 
                                           
        PRESENT:  RALPH K. WINTER, 
                     RICHARD C. WESLEY, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        ______________________ 
         
        DAVID WITT, KINUYO GOCHAKU WITT,  
         
                                  Plaintiffs‐Appellants, 
         
                     ‐v.‐                                  No. 15‐1338 
         
        VILLAGE OF MAMARONECK, NEW 
        YORK, VILLAGE OF MAMARONECK 
        PLANNING BOARD, ROBERT MELILLO, 
        individually and in his official capacity as 
        the Building Inspector, 
         



                                                             1 
                        Defendants‐Appellees.1            
 ______________________  
  
 FOR APPELLANTS:        David Witt, pro se, Long Island City, NY. 
  
  FOR APPELLEES:        Terry Rice, Suffern, NY.   
  
       Appeal from the United States District Court for the Southern District of 
 New York (Ramos, J.). 
  
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the March 27, 2015 order of the district court 

is AFFIRMED.  

       Plaintiffs‐Appellants David and Kinuyo Gochaku Witt, proceeding pro se, 

appeal the district court’s March 27, 2015 opinion and order dismissing their 42 

U.S.C. ' 1983 complaint.  We assume the parties’ familiarity with the underlying 

facts, the procedural history of the case, and the issues on appeal. 

       “We review de novo a district court’s dismissal of a complaint pursuant to 

Rule 12(b)(6), construing the complaint liberally, accepting all factual allegations 

in the complaint as true, and drawing all reasonable inferences in the plaintiff’s 


1 Although the notice of appeal was signed by David Witt alone, Federal Rule of 
Appellate Procedure 3(c)(2) provides that notices are considered filed on behalf of the 
signer and the signer’s spouse, “unless the notice clearly indicates otherwise.”  There 
being no indication to the contrary, Kinuyo Gochaku Witt is also an appealing party.  
Accordingly, the Clerk of Court is respectfully directed to amend the caption as written 
above. 


                                            2 
favor.”  Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).  To survive 

a motion to dismiss under Rule 12(b)(6), the complaint must plead “enough facts 

to state a claim to relief that is plausible on its face.”  Bell Atl. Corp. v. Twombly, 

550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).  A claim 

will have “facial plausibility when the plaintiff pleads factual content that allows 

the court to draw the reasonable inference that the defendant is liable for the 

misconduct alleged.”  Iqbal, 556 U.S. at 678.  Although all allegations contained in 

the complaint are assumed to be true, this tenet is “inapplicable to legal 

conclusions.”  Id.  “Threadbare recitals of the elements of a cause of action, 

supported by mere conclusory statements, do not suffice,” and pleadings that 

“are no more than conclusions . . . are not entitled to the assumption of truth.”  

Id. at 678‐79.  

        Here, an independent review of the record and relevant case law reveals 

that the district court properly dismissed Appellants’ claims.  We affirm the 

district court’s dismissal of the Appellants’ equal protection and Monell claims 

for substantially the reasons stated by the district court in its decision.  We affirm 

the dismissal of the Appellants’ substantive due process claim on the ground that 

Appellants in fact obtained a variance, which authorized the continuance of 




                                            3 
construction, and thus were not deprived of any protected property interest in 

their building permit.  Because conditions attached to a variance are entrusted to 

the planning board’s discretion, see Village of Mamaroneck, N.Y., Code § 186‐

6(A)(5), the Appellants had no protected interest in a conditions‐free variance.  

See Crowley v. Courville, 76 F.3d 47, 52 (2d Cir. 1996). 

       We have considered all of Appellants’ arguments and find them to be 

without merit.  Accordingly, we AFFIRM the March 27, 2015 opinion and order 

of the district court. 

                            
                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           




                                              4